Citation Nr: 1423086	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-14 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of overpayment of pension benefits with an original debt amount of $92,498.27.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J. T.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the Committee on Waivers and Compromises (Committee) denied waiver of recovery of overpayment of pension in the amount of $92,498.27.

In May 2013, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The issue of benefits based on claimed disorders claimed as related to exposure to contaminated water at Camp Lejeune, North Carolina, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In response to information regarding a criminal justice warrant apparently open from 2005 to 2011, the RO found that the Veteran was not entitled to receive pension during that period, creating an overpayment debt based on pension paid from May 2005 to September 2011.

2.  It is not clear that the Veteran had or should have known of any duty to report to VA, in relation to his pension benefits, the existence of any open warrant.

3.  Any overpayment to the Veteran did not result from fraud, misrepresentation, or bad faith on his part.

4.  Requiring the Veteran to repay the debt would result in undue hardship, and would defeat the purpose of his VA pension benefit, such that recovery would be against equity and good conscience.


CONCLUSION OF LAW

Waiver of the Veteran's debt due to overpayment of disability pension, in the original amount of $92,498.27, is consistent with the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking waiver of recovery of an overpayment of VA pension benefits.  The United States Court of Appeals for Veterans Claims (Court) has indicated that when waiver of repayment of a debt is at issue, the validity of the debt is a preliminary, threshold issue.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

In 2001, the Veteran requested and the RO granted non-service-connected disability pension.  In April 2011, the VA Office of Inspector General (OIG) informed the VA Veterans Benefits Administration (VBA) of a criminal warrant for the Veteran from the probation office of a court in Philadelphia, Pennsylvania.  The OIG statement indicated that the warrant was dated March 9, 2005, and involved a drug offense.  Later in April 2011, the RO informed the Veteran that they had learned of the 2005 warrant, and that the outstanding warrant indicated that he was a fugitive felon.  The RO noted that the information regarding the warrant could reflect a record keeping problem.  The RO provided the Veteran 60 days to clear the warrant with the agency that issued it.  The RO informed the Veteran that if the warrant was not cleared within 60 days, VA would stop his pension award effective May 9, 2005.

In July 2011, the RO informed the Veteran that they had not received any documentation that the 2005 warrant had been cleared.  The RO stated that they had terminated his pension effective May 9, 2005.  The RO explained that Section 505 of Public Law 107-103 prohibits the payment of VA benefits to a fugitive felon, that is, a person who is fleeing proceedings for a felony or is in violation of probation or parole related to commission of a felony.  The RO informed the Veteran that it might be possible to start his disability pension again when he provided documentation that the warrant had been cleared.

In September 2011, a Philadelphia court withdrew a warrant issued for the Veteran.  The Veteran submitted documentation of that action to VA.  In an October 2011 letter, the RO informed the Veteran that VA reopened his disability pension benefits effective in September 2011, because VA received information that the Veteran's outstanding warrant was cleared in September 2011.  The RO informed the Veteran that VA had resumed his pension benefit, but would take all or part of the benefit to apply to the debt that the Veteran owed VA.  The file contains indications that the Veteran's pension payments have been withheld and applied to the overpayment debt.

In this case, the assembled evidence appears insufficient to determine whether the Veteran's debt to VA is valid.  The information that the OIG provided to the RO suggests that a Philadelphia court issued a warrant for the Veteran in 2005 because of a violation of probation or parole.  The information in the claims file, however, does not directly report or otherwise explain what violation in 2005 led to the warrant, whether such violation was related to a felony, and whether the violation status continued through September 2011.  More information would be needed to determine whether the overpayment in question is a valid debt.

For reasons to be explained below, the Board finds that, even if the overpayment debt is valid, a waiver of recovery of the overpayment is warranted in this case.  Remanding the case to seek information necessary to determine whether the debt is valid would create additional delay.  Proceeding to a determination regarding waiver of overpayment better serves the interests of both the Veteran and the government.  The Board therefore will address the waiver issue as though the debt were valid, without determining whether the debt is valid.

Recovery of an overpayment of benefits to a claimant shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the claimant's part with respect to the claim for waiver, and if recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963.

The facts in this case do not reveal fraud, misrepresentation, or bad faith on the Veteran's part in the events that led to the overpayment nor in the request for waiver of recovery of the overpayment.

In determining whether collection of an overpayment would be against equity and good conscience, consideration is given to the following elements, which are not intended to be all-inclusive: (1) fault of the debtor (whether actions of the debtor contributed to the creation of the debt); (2) balancing of faults (weighing the fault of the debtor against the fault of VA); (3) undue hardship (whether collection would deprive the debtor or family of basic necessities); (4) defeat of the purpose (whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) unjust enrichment (whether failure to make restitution would result in unfair gain to the debtor); and (6) changing position to one's detriment (whether reliance on VA benefits resulted in relinquishment of a valuable right or incurrence of a legal obligation).  38 C.F.R. § 1.965.

In this case, it is not clear whether the Veteran's actions or omissions contributed to creation of the debt.  As the information is incomplete regarding the events leading to the 2005 warrant, the extent of the Veteran's fault leading to that warrant is not clear.  In addition, when VA granted the Veteran pension, VA informed him to notify VA if there was any change in his income, net worth, medical expenses, or number of dependents.  There is no indication that the Veteran had a duty, or should have been aware of a duty, to inform VA of any open criminal justice warrants against him.

The Veteran has contended that recovery of the overpayment of pension would result in undue hardship.  He has related difficulty affording housing while his VA pension is applied to the debt rather than paid to him.  In a May 2013 financial status report, he indicated that he had no employment and no income.  In the May 2013 Travel Board hearing, he stated that he lived with his mother.  The Board finds that the Veteran's circumstances while not receiving payment of VA pension do not allow him to cover basic necessities.  Recovery of the overpayment therefore would create undue hardship.

The purpose of VA disability pension for non-service-connected disabilities is to provide a financial safety net for veterans of a period of war who are unable to work.  See 38 U.S.C.A. Chapter 15 (West 2002).  While the Veteran's pension is recovered to pay down the overpayment debt, and he does not receive any pension payment, his pension benefit does not help him meet basic needs.  Thus, in the Veteran's case, recovery of the overpayment defeats the purpose of the pension benefits that VA granted to him.

As it is not clear whether or to what extent the Veteran's actions led to the overpayment, it is not clear to what extent gain to the Veteran from resumed pension payments can be considered unfair or unjust.  Thus, it is possible, but far from certain, that a waiver would provide the Veteran unjust enrichment.

Taking into consideration the uncertainty as to the Veteran's fault or unjust enrichment, and the strong indications that recovery of the overpayment places undue hardship on the Veteran and defeats the purpose of his pension, the Board concludes that recovery of the overpayment would be against equity and good conscience.  The Board therefore grants a waiver of recovery of the overpayment debt.



ORDER

Waiver of recovery of an overpayment of VA non-service-connected disability pension, originally calculated in the amount of $92,498.27, is granted.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


